NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted July 25, 2007*
                               Decided July 26, 2007

                                       Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. RICHARD D. CUDAHY, Circuit Judge

                    Hon. MICHAEL S. KANNE, Circuit Judge

No. 07-1675

ANGEL D. MITCHELL,                         Appeal from the United States District Court
    Plaintiff-Appellant,                   for the Eastern District of Wisconsin.

      v.                                   No. 04-C-353

GE HEALTHCARE,                             J.P. Stadtmueller,
     Defendant-Appellee.                   Judge.

                                     ORDER

       Angel Mitchell filed suit against her employer, GE Healthcare (“GE”),
alleging that it violated the Americans with Disabilities Act of 1990 (“ADA”), 42
U.S.C. § 12101 et seq., by failing to accommodate her alleged disability of migraine
headaches and sinus pain. Specifically, Mitchell claimed that her supervisors at GE
refused to enforce a company policy prohibiting employees from playing personal
radios loudly, and that the radios’ excessive volume aggravated her headaches.
Mitchell also alleged that GE retaliated against her for requesting that the policy be
enforced. In February 2007, the district court granted summary judgment for GE

      *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and record. See
Fed. R. App. P. 34(a)(2).
No. 07-1675                                                                   Page 2

because Mitchell failed to establish that she qualified for ADA protection, that GE
otherwise failed to accommodate her headaches and sinus pain, or that GE
retaliated against her.

        Mitchell appeals, but she does not identify any specific error made by the
district court, develop an argument supported by citations to legal authority or the
record, or otherwise comply with Federal Rule of Appellate Procedure 28. See Fed.
R. App. P. 28(a)(9)(A); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001).
Instead, her brief is unorganized, disconnected, and devoted generally to topics
unrelated to her lawsuit. Mitchell comes closest to formulating an argument when
she describes the court’s decision as “wrong base[d] on GE’s (appellee) own
[a]dmission that the radios[ ] were a privilege and not a [r]ight,” but this lone
assertion does not address how the district court’s grant of summary judgment was
in error. Although we will construe a pro se litigant’s brief liberally, we will not
attempt to craft arguments and perform legal research on the litigant’s behalf when
the litigant fails to do so. See Anderson, 241 F.3d at 545. Mitchell points to no
error, we see no obvious errors, and thus her appeal is

                                                                       DISMISSED.